Citation Nr: 1220939	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee disability, diagnosed as left knee sprain.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from February 1988 to June 1988, September 1990 to May 1991, and May 2006 to May 2007.  The Veteran had additional reserve service with various periods of active duty training and inactive duty training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for tendonitis, left knee. 

The Veteran appeared and testified at a personal hearing in August 2009 before the undersigned Veterans Law Judge sitting in St. Petersburg, Florida.  A transcript of the hearing is contained in the record. 

The Board remanded the issue in October 2009 and again in November 2011.  The remand directives have been completed and the case is again before the Board for adjudication.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

There is no competent evidence establishing a causal connection between the Veteran's current left knee disability and his active service.



CONCLUSION OF LAW

The criteria for establishing service connection for left knee disability, diagnosed as left knee sprain, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a June 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service private treatment records, two VA examination reports, and lay statements.  The Veteran also provided sworn testimony before the undersigned Veterans Law Judge in August 2009 and a transcript of the hearing is of record.  The Veteran has not identified any additional evidence that may be in existence pertinent to this claim.  Thus, the Board finds that all reasonable avenues for obtaining evidence in support of the Veteran's claim have been investigated.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all of the evidence in the Veteran's claims file, including all pertinent medical and lay evidence.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that he has a current left knee disability that is a result of his in-service work as a police officer and a parachutist.  A review of the Veteran's claims folder confirms that during his service, he served as a military policeman, and also has performed parachuting duties at various times.  He was activated and deployed during his 1990-1991 period of service.  He served in support of Operation Desert Shield/Desert Storm.  He also was activated and deployed to Iraq in 2006-2007.  On his May 2007 VA Form 21-526, the Veteran reported having knee problems since 1990.  He also noted that his basis for the claim included "carrying heavy equipment, walking, patrolling, excessive work, running, wear and tear."

The Veteran's service treatment records, however, do not show treatment at any time for a knee problem.  Following the most recent remand, the Veteran's service treatment records were updated to include records from the Veteran's National Guard service.  At no time did the Veteran seek treatment related to the knee.  At the time of his hearing, the Veteran reported that it was difficult to go to sick call due to the demands of his schedule during service.  However, even without seeking clinical treatment, the Veteran could have reported a history of knee trouble at various times during service, but did not do so.  At the time of his April 2003 Post-Deployment Health Assessment, he noted that he did have painful joints during his deployment, but the specific joint was not referenced.  On a June 2004 Medical Prescreen, the Veteran reported that he had no knee trouble.  And, again in July 2004, he reported no knee trouble.  However, at the time of his hearing, the Veteran reported that his knee problems began in 2005.  Yet, there are no notations of a history of knee pain or other symptoms at any time in service.  Nonetheless, because the record confirms that the Veteran was a police officer and a parachutist during service, which could include activity productive of knee problems, the Veteran was afforded VA examination.

In September 2007, a VA examiner also confirmed that the record was without notation of treatment related to the knee.  The examiner reported that the Veteran claimed to have initially had knee problems in 1988, but has not been seen by a medical provider since that time.  Physical examination yielded normal range of motion findings and no additional functional loss due to pain.  The examiner diagnosed left knee sprain and failed to comment as to whether any current left knee disability could be related to the Veteran's in service activities, as alleged.  Thus, in November 2011, the Board again remanded the matter for further evaluation by a VA examiner.

In December 2011, a VA examiner confirmed the Veteran's history as including left knee sprain.  At this time, left knee flexion and extension were limited to 100 degrees and 40 degrees, respectively.  The examiner did not change the diagnosis from left knee sprain.  As to etiology, the examiner found that it is less likely as not that any current left knee disability arose during service or is otherwise related to service, to include due to the Veteran's service as a patrolling military police officer and/or due to parachuting duties in service.  The basis for this opinion included the lack of information in the record showing treatment for a knee disability, as well as the notion that any condition resulting from police patrol and/or parachuting would be bilateral, and this Veteran has no complaints as to the right knee.  

With respect to the claim for service connection for a left knee disability, while the Board recognizes the existence of currently diagnosed left knee sprain, and also recognizes in-service work as a police patrolman and a parachutist, which may have impacted the knee, the preponderance of the medical evidence in this matter weighs against the Veteran's claim.  In fact, there is no competent medical opinion in the record establishing that the Veteran's current left knee disability is related to service. 

The Board acknowledges the Veteran's assertion throughout the course of this appeal that he currently suffers from a left knee disability due to his in-service activities, including police patrol and parachute jumps.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Although the Veteran is competent to describe when he first subjectively noticed left knee pain or other symptoms, whether the symptoms the Veteran reportedly experienced in service or following service is in any way related to his current disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Likewise, the Veteran does not have the medical expertise required to determine whether the current left knee disability is causally connected to the impact of parachute jumps or police patrol that he experienced during service.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, knee pain can have many causes and medical testing and medical expertise are needed to determine such etiology.  Thus, the Board finds that the Veteran is not competent to render a medical opinion on the onset and etiology of his current left knee disability.  The VA examiner's opinion is the only medical opinion addressing the relationship between the current disability and service, and such medical opinion is of greater probative value than the Veteran's lay contention.  See Jandreau, supra.

Moreover, the onset of the Veteran's knee problem has been variously reported by the Veteran.  On his May 2007 VA Form 21-526, the Veteran reported having knee problems since 1990.  At the 2007 VA examination he reported his knee pain began in 1988.  He denied knee problems in a June 2004 Medical Prescreen and again in July 2004.  At the time of his hearing, the Veteran reported that his knee problems began in 2005.  The varying reports of the onset of knee problems reduces the credibility of the information being provided on that point.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

In sum, the only opinion addressing whether the Veteran's current left knee sprain is attributable to service was provided by the December 2011 VA examiner, who adequately explained why the Veteran's disability is not related to service.  Therefore, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's current left knee disability is not related to service.  While the Board has considered the Veteran's lay contentions as to the onset and etiology of his current left knee disability, the Board has accorded the medical evidence of record greater probative value.  Accordingly, service connection for left knee disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable concerning this issue.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for a left knee disability, diagnosed as left knee sprain, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


